Exhibit 10.7

 

DEBENTURE AND WARRANT PURCHASE AGREEMENT




This Debenture Purchase Agreement (this “Agreement”), dated as of October ___,
2008, is made by and between Bancroft Uranium Inc. (the “Company”) and the
investors signatory hereto (each, a “Purchaser”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1.

Issuance of Debentures. The Company hereby agrees to issue to each Purchaser
against payment therefor as described herein, (a) a debenture of the Company in
the aggregate principal amount of $44,000, which debenture shall be in the form
of Exhibit A attached hereto (a “Debenture”).  The total purchase price to be
paid by the Purchasers for the purchase of the Debentures is $44,000 (the
“Subscription Amount”).  Subject to the terms and conditions hereunder, at the
closing, the Company shall deliver to each Purchaser its Debenture, and each
Purchaser shall deliver the Subscription Amount to the account designated in
writing by the Company.  

2.

Documents.  

(a)

The rights and obligations of the Purchasers and of the Company with respect to
the Debentures and the shares of Common Stock issuable under the Debenture (the
“Underlying Shares”) shall be identical in all respects to the rights and
obligations of the Purchasers and the Company with respect to the debentures,
the warrants and the underlying shares issued pursuant to that certain
Securities Purchase Agreement dated November 30, 2007 among the Company and the
Purchasers (the “Purchase Agreement”).  Notwithstanding the preceding sentence,
for clarity, the Debentures issued hereunder (and Underlying Shares issuable
upon conversion thereof) shall not constitute an “Exempt Issuance” under the
Purchase Agreement. Defined terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.

3.

Representations and Warranties of the Company.  The Company hereby makes to the
Purchasers the following representations and warranties:

(a)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
 The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific




1

--------------------------------------------------------------------------------







performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)

No Conflicts.  The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated
herein) upon any of the properties or assets of the Company in connection with,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which such Company
is a party or by which any property or asset of the Company is bound or
affected; or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except, in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect (as defined in the Purchase Agreement).

(c)

Issuance of the Debenture.  The Debenture is duly authorized and, upon the
execution of this Agreement by a Purchaser, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
 The Underlying Shares, when issued in accordance with the terms of the
Debenture, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company.  The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares.

(d)

Affirmation of Prior Representations and Warranties.  Except as set forth on
Schedule 3(d) hereto, the Company hereby represents and warrants to each
Purchaser that the Company’s representations and warranties listed in Section
3.1 of the Purchase Agreement are true and correct as of the date hereof.

4.

Representations and Warranties of the Purchasers.  Each Purchaser, severally,
and not jointly hereby represents and warrants as of the date hereof to the
Company as follows:

(a)

Authority.  The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser.  This
Agreement has been duly executed by such Purchaser and, when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency,





2

--------------------------------------------------------------------------------







reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b)

Own Account.  Such Purchaser (i) understands that the Debentures are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law, (ii) is acquiring the Debenture as principal
for its own account and not with a view to or for distributing or reselling such
Debentures or any part thereof in violation of the Securities Act or any
applicable state securities law, (iii) has no present intention of distributing
any of such securities in violation of the Securities Act or any applicable
state securities law and (iv) has no arrangement or understanding with any other
persons regarding the distribution of such Debenture (this representation and
warranty not limiting such Purchaser’s right to sell the Underlying Shares
pursuant to a registration statement or otherwise in compliance with applicable
federal and state securities laws) in violation of the Securities Act or any
applicable state securities law.  Such Purchaser is acquiring the Debentures
hereunder in the ordinary course of its business.

(c)

Purchaser Status.  At the time Purchaser was offered the Debenture, and at the
date hereof it is, an “accredited investor” as defined in Rule 501 under the
Securities Act.  Purchaser is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

(d)

Experience of Purchaser.  Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Debenture, and has so evaluated the merits and
risks of such investment.  Such Purchaser is able to bear the economic risk of
an investment in the Debenture and, at the present time, is able to afford a
complete loss of such investment.

(e)

General Solicitation.  Such Purchaser is not purchasing the Debenture as a
result of any advertisement, article, notice or other communication regarding
such securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

5.

Delivery of Opinion.  Concurrently herewith, the Company shall deliver to the
Purchasers an opinion of outside counsel regarding this Agreement and the
issuance of the Debentures in form and substance reasonably acceptable to the
Purchasers.




6.

Public Disclosure.  The Company shall, on or before 8:30 AM (NY time) on the 1st
Trading Day following the date hereof, issue a Current Report on Form 8-K,
reasonably acceptable to the Purchasers, disclosing the material terms of the
transactions contemplated hereby, and shall attach this Agreement thereto.  The
Company shall consult with the Purchasers in issuing any other press releases
with respect to the transactions contemplated hereby.





3

--------------------------------------------------------------------------------







7.

Expenses.  Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

8.

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each
Purchaser.

9.

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

10.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Purchaser. The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of the Purchasers.   Each Purchaser may assign their rights hereunder in the
manner and to the persons as permitted under the Debentures.

11.

Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

12.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the transaction documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
transaction documents





4

--------------------------------------------------------------------------------







(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   If either party shall commence an action or
proceeding to enforce any provisions of the transaction documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

13.

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

14.

Headings.  The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

15.

Secured Obligation.  The parties acknowledge and agree that the obligations of
the Company under this Agreement and the Debentures, are subject to the security
interest granted by the Company and its Subsidiaries pursuant to that certain
Security Agreement and Subsidiary Guarantee, dated November 30, 2007, by and
among the Company, its Subsidiaries and the secured parties thereto and that
such obligations are “Obligations” under such Security Agreement and are
guaranteed by the Subsidiaries pursuant to any Subsidiary Guarantee entered into
in connection therewith.  The Company and the Subsidiaries shall take any and
all actions as may be necessary or appropriate in order to grant the Purchasers
a first priority security interest in the assets of the Company and the
Subsidiaries, including all UCC-1 filing receipts if required.





5

--------------------------------------------------------------------------------







16

Amendments to Debentures Issued Pursuant to the Purchase Agreement.  




(a)

Section 4(b) of each debenture issued pursuant to the Purchase Agreement (the
“Existing Debentures”) is hereby amended in its entirety as follows:




“The conversion price in effect on any Conversion Date shall be equal to the
lesser of (a) $0.025 subject to adjustment herein (the “Set Price”) and (b) 80%
of the lowest Closing Bid Price during the 20 Trading Days immediately prior to
the applicable Conversion Date (subject to adjustment herein)(the lesser of (a)
and (b), the “Conversion Price”).”




(b)

All references to the term “Conversion Price” in Sections 5(a), 5(b), 5(c) and
5(d) of the Existing Debentures are hereby amended and replaced with the term
“Set Price”.




[SIGNATURE PAGE FOLLOWS]








6

--------------------------------------------------------------------------------







Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and Purchasers:




BANCROFT URANIUM INC.







By:

        Name:

        Title:




Address for Notice:







PURCHASERS:




Name of Purchaser:

Signature of Authorized Signatory:  

Name of Authorized Signatory:  

Title of Authorized Signatory:  

Subscription Amount:




Address for Notice  











7

--------------------------------------------------------------------------------





